Order entered October 19, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00810-CR

                           MODESTO CASTILLO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-82117-2014

                                        ORDER
               Before Chief Justice Wright and Justices Fillmore and Stoddart

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this appeal INSTANTER.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE